    Case 4:19-cv-01278-MWB-MA Document 31 Filed 07/10/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

QUALIK HASSAN TISDALE,                         No. 4:19-CV-01278

           Plaintiff,                          (Judge Brann)

     v.

C. WHITMER, et al.,

          Defendants.

                                 ORDER

                               JULY 10, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED THAT:

    1.    Defendants’ motion for summary judgment, Doc. 19, is GRANTED;

    2.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendants and as against Plaintiff on all claims; and

    3.    The Clerk of Court is directed to CLOSE this case.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
